Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-12, drawn to a precursor composition in the reply filed on 3/25/2022 is acknowledged.
Applicants are reminded of their right to request rejoinder of method claims with the product claims upon indication of the product claims as being allowable. The method claims must be commensurate with the allowed article claims, i.e. have been amended to recite all the features of the allowed article claims. See In re Ochiai 37 USPQ2d 1127.

Specification
The amendments to the specification filed on 3/25/2022 are entered because they do not introduce new matter.  They are intended to update the status of US Patent  Application No. 16/103,428.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-3, 6-9, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2006/0160932 to Taylor et al. (hereinafter “Taylor”).
Taylor discloses a composite material obtained from a resin composition comprising an acrylic ethylene copolymer, a foaming agent and fumed silica corresponding to the claimed strengthening additive (table 8).  The composite material is useful as an automotive structural sealant which can be expanding or non-expanding for filling and sealing cavities (paragraph 23).  
As to claims 2, 3 and 6, the foaming agent includes expandable microspheres (paragraph 19).  The foaming agent is present in an amount of 10 wt% based on the total weight of the resin composition (table 8).  
As to claim 4, the acrylic ethylene copolymer is commercially available under the tradename Vamac G (table 1).   Dupont TM Vamac® Compounding Processing Guide- Vamac® Dipolymer, Technical information is relied upon as evidence to establish a fact that Vamac G is a terpolymer of ethylene, methyl acrylate and an acidic cure side monomer.  
As to claims 7-9, and 11, the resin composition includes metal powders, ceramic powders, and light absorbers (paragraph 19).  In particular, the resin composition includes 34 wt% of metal powders and .5 wt% carbon black (table 5).  Alternatively, the resin composition includes 10 wt% of fumed silica (table 8).  

Claims 1, and 5-11 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2011/0021651 to Mayeres et al. (hereinafter “Mayeres”).
Mayeres discloses a fireproof polymeric foam obtained from a composition comprising one or more elastomer copolymers, 0.05 to 10 wt% of carbon nanotubes and 0.05 to 15 wt% of red phosphorus relative to the total weight of the composition (abstract). The elastomer copolymer comprises an acrylic ethylene monomer (paragraph 30).  
As to claim 5, Mayeres discloses a fireproof polymeric foam obtained from a composition comprising one or more elastomer copolymers, 0.05 to 10 wt% of carbon nanotubes and 0.05 to 15 wt% of red phosphorus relative to the total weight of the composition (abstract). The elastomer copolymer comprises an acrylic ethylene monomer (paragraph 30).  This is a clear indication that the composition comprises 75 to 99 wt% of the acrylic ethylene monomer, overlapping the claimed range.  
In the case, where the claimed ranges overlap or touch the range disclosed by the prior art a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257,191 USPQ90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). 
The claim is not rendered unobvious because discovering the optimum or workable ranges involves only routine skill in the art.  Difference in the loading of the acrylic ethylene monomer will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating in the loading of the acrylic ethylene monomer is critical or provides unexpected results.  
Therefore, in the absence of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the loading of the acrylic ethylene monomer in the range instantly claimed motivated by the desire to provide a polymeric foam having improved fire resistance.  This is in line with In re Aller, 105 USPQ 233 which holds discovering the optimum or workable ranges involves only routine skill in the art.  
As to claim 6, the composition contains 17 wt% of azodicarbonamide (table 7).  
As to claims 7-9, and 11, the composition contains 2.97 wt% of carbon nanotubes, 0.52 wt% of carbon black, and 2.25 wt% of nanoclays (abstract, and table 7).
As to claim 10, the composition contains titanium dioxide to absorb, reflect or diffract infrared rays for improvement of the heat insulation (paragraph 44). 


Claims 1-9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0332080 to Otani (hereinafter “Otani”) further in view of Taylor.  
Otani discloses a rubber composition comprising 100 parts by weight of an acrylic ethylene monomer, 10 parts by weight of a plasticizer, 40 parts by weight of carbon black and 30 parts by weight of silica (table 1, example 1).  The rubber composition is useful as a sealant material (paragraph 14). 
Otani does not explicitly disclose the rubber composition comprising a foaming agent.  
Taylor, however, discloses a composite material obtained from a resin composition comprising an acrylic ethylene copolymer, a foaming agent and fumed silica corresponding to the claimed strengthening additive (table 8).  The composite material is useful as an automotive structural sealant which can be expanding or non-expanding for filling and sealing cavities (paragraph 23).  The foaming agent includes expandable microspheres (paragraph 19).  The foaming agent is present in an amount of 10 wt% based on the total weight of the resin composition (table 8). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add a foaming agent disclosed in Taylor in the Otani rubber composition motivated by the desire to obtain improved sound abatement and energy absorption while reducing the weight of the sealant material (Taylor, paragraph 45).  
As to claim 4, the acrylic ethylene copolymer is a terpolymer of ethylene, an alkyl acrylate and an acidic cure site monomer (paragraphs 18-22). 
As to claims 5, 7-9, and 11, the rubber composition contains 55 wt% of the acrylic ethylene monomer, 22 wt% of carbon black and 16 wt% of silica (table 1, example 1).  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Otani in view of Taylor as applied to claim 1 above, further in view of US 2013/0178566 to Blume et al. (hereinafter “Blume”).  
Neither Otani nor Taylor discloses the rubber composition comprising titanium oxide.  
Blume, however, discloses a rubber composition comprising at least one polyacrylate rubber, at least one silicatic or oxidic filler or carbon black, and at least one epoxysilane (abstract).  The rubber composition is used for the production of a sealing element (paragraph 79).   The polyacrylate rubber is commercially available under the tradename VAMAC from Dupont (paragraph 39).  Blume further teaches the silicatic or oxidic filler comprising a mixture of precipitated silica and titanium oxide (paragraph 28).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add titanium oxide disclosed in Blume in the Otani rubber composition motivated by the desire to add strength to the rubber composition.
  
Claims 1-9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0171105 to Borger et al. (hereinafter “Borger”) further in view of Taylor.  
Borger discloses a vulcanized rubber composition comprising 100 parts by weight of Vamac GLS acrylic ethylene monomer, 25 parts by weight of Ultrasil VN2 GR precipitated silica, 30 parts by weight of Corax N-550 carbon black, 2 parts by weight of Luvomaxx CDPA diphenylamine antioxidant, 1 part by weight of Vanfre VAM polyoxyethylene octadecyl ether phosphate; and 10 parts by weight of Strutok KW 759 polyetheradipate (table 12, example 1).  The rubber composition is useful as a sealant material (paragraph 97). 
Borger does not explicitly disclose the vulcanized rubber composition comprising a foaming agent.  
Taylor, however, discloses a composite material obtained from a resin composition comprising an acrylic ethylene copolymer, a foaming agent and fumed silica corresponding to the claimed strengthening additive (table 8).  The composite material is useful as an automotive structural sealant which can be expanding or non-expanding for filling and sealing cavities (paragraph 23).  The foaming agent includes expandable microspheres (paragraph 19).  The foaming agent is present in an amount of 10 wt% based on the total weight of the resin composition (table 8). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add a foaming agent disclosed in Taylor in the Borger rubber composition motivated by the desire to obtain improved sound abatement and energy absorption while reducing the weight of the sealant material (Taylor, paragraph 45).  
As to claim 4, Vamac GLS technical data are used as evidence to establish a fact that the Borger Vamac GLS ethylene acrylic elastomer is a terpolymer of ethylene, an alkyl acrylate and an acidic cure site monomer.  
As to claims 5, 7-9, and 11, Borger discloses that the vulcanized rubber composition contains 59 wt% of the acrylic ethylene monomer, 17.6 wt% of carbon black and 14.7 wt% of silica (table 1, example 1).  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Borger in view of Taylor as applied to claim 1 above, further in view of Blume.  
Neither Borger nor Taylor discloses the vulcanized rubber composition comprising titanium oxide.  
Blume, however, discloses a rubber composition comprising at least one polyacrylate rubber, at least one silicatic or oxidic filler or carbon black and at least one epoxysilane (abstract).  The rubber composition is used for the production of a sealing element (paragraph 79).   The polyacrylate rubber is commercially available under the tradename VAMAC from Dupont (paragraph 39).  Blume further teaches the silicatic or oxidic filler comprising a mixture of precipitated silica and titanium oxide (paragraph 28).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add titanium oxide disclosed in Blume in the Borger vulcanized rubber composition motivated by the desire to add strength of the vulcanized rubber composition.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Borger in view of Taylor as applied to claim 1 above, further in view of US 2015/0203668 to Bedard et al. (hereinafter “Bedard”).  
Neither Borger nor Taylor discloses the vulcanized rubber composition comprising a fatty acid phosphate derivative.  
In view of Applicant’s disclosure, a fatty acid phosphate derivative is commercially available under the tradename Struktol HPS 11.  
Bedard, however, discloses a rubber composition comprising a rubber, reinforcing fibers, a filler and a processing aid (abstract, table 2A).  The reinforcing fibers are carbon fibers.  The filler comprises carbon black.  The processing aid which includes a fatty acid phosphate derivative is commercially available under the tradename Struktol HPS 11 which is the same material disclosed in Applicant’s disclosure.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute Struktol HPS 11 fatty acid phosphate derivative disclosed in Bedard for Strutok KW 759 polyetheradipate disclosed in Borger for the processing aid because Struktol HPS 11 and Strutok KW 759 have been shown in the art to be recognized equivalent processing aids for the rubber composition the selection of these known equivalents to be used as processing aids for the rubber composition will be within the level of the ordinary skill in the art.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485. The examiner can normally be reached M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hai Vo/
Primary Examiner
Art Unit 1788